DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites, inter alia, wherein the edge or the light incident surface of the optical portion is further provided with a plurality of second snap-fit elements, and wherein a side portion of the second snap-fit element is provided with a light source board slot, which is inwardly concaved from an external surface of the second snap-fit element.
Claim 13 recites, inter alia, wherein the edge or the light incident surface of the optical portion is further provided with a plurality of second snap-fit elements, and
wherein a side portion of the second snap-fit element is provided with a light source board slot which is inwardly concaved from an external surface of the second snap-fit element.
	Claim 17 recites, inter alia, wherein the edge or the light incident surface of the optical portion is further provided with a plurality of second snap-fit elements, and wherein a side portion of the second snap-fit element is provided with a light source board slot which is inwardly concaved from an external surface of the second snap-fit element.

	Claims 2-4, 6-12, 14-16 and 18-20 are allowed based on dependency on an allowed base claim.
Response to Arguments
Applicant’s remarks with respect to claim(s) 15, 16, 19 and 20 have been considered. Claims 15-16 and 19-20 were rejected under 35 U.S.C. 112 as being indefinite and indicated as allowable if rewritten to overcome 112 rejection. Applicant amended claims 15 and 19 to overcome the 112 rejections and thus the claims are now allowable based on dependency on an allowed base claim. Claims 16 and 20 are allowable based on dependency on an allowed based claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510.  The examiner can normally be reached on Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.M.A/           Examiner, Art Unit 2875        

/ANDREW J COUGHLIN/           Primary Examiner, Art Unit 2875